Citation Nr: 1707686	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-18 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to an initial rating for left lower leg compartment syndrome, status post fasciotomy (left lower leg disability), currently assigned a noncompensable rating from October 7, 2008.

3.  Entitlement to a higher initial rating for a left knee status post anterior cruciate ligament (ACL) reconstruction (left knee disability), currently evaluated as 10 percent disabling from October 7, 2008.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to October 2006.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify during a hearing before the Board.

In February 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In December 2016, the Veteran submitted an application for Vocational Rehabilitation benefits pursuant to Chapter 31, 38 United States Code (12/21/16 VBMS VA 28-1900 Disabled Veterans Application For Vocational Rehabilitation).  His claim has not yet been considered by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of increased ratings for left lower leg and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

A current back disability, including facet arthropathy at L4-5 and L5-S1, bilaterally, and broad-based disc bulging, is the result of a disease or injury in active military service


CONCLUSION OF LAW

The criteria for service connection for a chronic back disability, including facet arthropathy at L4-5 and L5-S1, bilaterally, and broad-based disc bulging, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he has a back disability that had its onset in service in 2002, or while he was serving in Iraq in 2003 or 2004 (6/11/09 VBMS Correspondence p. 8; 2/9/16 VBMS Hearing Testimony, page 14).  He went to sick call and was treated with Motrin.  See Board hearing transcript at 18.  Approximately six months after discharge, his pain worsened, he bought a cane, and sought treatment at the VA medical center (VAMC) in Birmingham.  Id. at 14.  In 2009, the Veteran sought private medical treatment for his back, that included physical therapy and injections by Dr. C.  Id. at 15-16.

Thus, the Veteran contends that service connection is warranted for his back disability.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology can be applied only in cases involving diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a)).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Analysis

The evidence reflects a current back disability.  A June 2011 magnetic resonance image (MRI) of the Veteran's lumbar spine shows multilevel discogenic degenerative change most significant at L4-L5 and S1 (9/9/11 VBMS Medical Treatment Record Non Government Facility, p. 2).

The remaining questions for consideration are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.

Some of the Veteran's service treatment records are unavailable (2/2/09 VBMS VA Memo).  Available records reveal that he was seen in January 2003 for severe back pain due to a motor vehicle accident (3/25/09 VBMS Medical Treatment Record Government Facility, pp. 1-2).  The Veteran had diminished range of lumbar motion and there was tenderness to palpation at the L4-L5 boney prominence.  He had contusions due to his accident with no bony fractures.

On an April 2004 Post Deployment Health Assessment, the Veteran checked yes to developing or having back pain while deployed (10/7/08 VBMS Medical Treatment Record Government Facility, pp. 13, 36).

In July 2005, the Veteran was seen for complaints of severe back pain (9/14/09 VBMS Medical Treatment Record Government Facility, p. 1).  He reported a two-week history of intermittent low back pain following a strain/sprain and had no radicular symptoms.  His symptoms increased during physical training that morning.  The Veteran's gait and stance were normal.  There was moderate tenderness to palpation over the bilateral sacroiliac joint, right more than left, with mild spasm, bilaterally, over the lumbar paraspinal muscles.  The assessment was back strain in the sacroiliac region.  Naproxen was prescribed and the Veteran was advised to return to the clinic in one week or sooner if he had problems. 

The post service evidence shows that the Veteran sought chiropractic treatment for back pain in January 2007 (3/25/09 VBMS Medical Treatment Record Government Facility, pp. 6, 9-12, 14).

In May 2008, the Veteran was seen in a private emergency room after he experienced an acute trauma as a result of suspected strain at a barbeque (3/25/09 VBMS Medical Treatment Record Government Facility, pp. 17, 19).  Diagnoses were acute low back pain and acute lumbar myofascial strain.  He had chiropractic care later in May 2008 (11/21/08 VBMS Medical Treatment Record Government Facility, p. 1).

Lumbar radiculopathy was diagnosed in a February 2009 VA electromyography report that notes a history of back pain radiating into the left lower extremity (9/2/09 VBMS Email Correspondence, p. 2).

A May 2009 VA MRI report of the Veteran's lumbar spine indicates that he had pain and paresthesias (1/27/10 VBMS Medical Treatment Record Government Facility).  The clinical impression was multilevel degenerative changes of the lumbar spine at L4-5 and L5-S1 with mild thecal sac compression and moderate left neural foramen stenosis at L5-S1. 

VA medical records show that, in June 2009, the Veteran was referred for a neurosurgery clinic consult due to chronic back pain for more than six months (7/22/09 VBMS Medical Treatment Record Government Facility, p. 8).  He had disc bulge, severe back pain, spinal stenosis, neck radiculopathy, and sciatica.  Id. at 7.  No surgery was required and the Veteran was interested in epidural blocks.  Id. at 10.

A July 2009 VA psychiatry record indicates that the Veteran, who was 26 years old, had some exacerbation of back pain and was using a cane (7/22/09 VBMS Medical Treatment Record Government Facility, pp. 1, 4).  Chronic back pain with herniated disc was noted.  

In July 2011, M.C., M.D., an orthopedic surgeon, stated that the Veteran was his patient and suffered from degenerative changes at multiple levels in his back that became substantial enough to cause radicular symptoms in his left leg (9/9/11 VBMS Medical Treatment Record Non Government Facility, p.1).  The Veteran had facet arthropathy at L4-5 and L5-S1, bilaterally, as well as broad-based disc bulging at those levels.  Dr. M.C. stated this was "not an acute change but likely due to prolonged heavy lifting and aggressive levels of physical activity consistent with [the Veteran's] activities while on active duty.  Given his age these changes [were] likely the result of his duties in the service."

The Veteran is competent to report the symptoms of his lumbar spine disorder, such as pain, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  His reports are credible. 

There is no documentation of any pertinent complaints for several years after active service (other than the January 2007 chiropractic care).  On the other hand, the Veteran provided credible testimony of back pain associated with his job in service while serving in Iraq, and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

In July 2011, Dr. M.C. opined that the Veteran's facet arthropathy at L4 5 and L5 S1, bilaterally, and broad-based disc bulging at those levels, was "not an acute change but likely due to prolonged heavy lifting and aggressive levels of physical activity consistent with [the Veteran's] activities while on active duty."  The orthopedic surgeon concluded that "these changes [were] likely the result of [the Veteran's] duties in the service."  There is no medical opinion of record to contradict the medical specialist's opinion

As the weight of the evidence reflects that the Veteran injured his lumbar spine in active service, has a current lumbar spine disorder, and the only medical opinion of record links the current disability to service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current back disorder, diagnosed as facet arthropathy at L4 5 and L5 S1, bilaterally, and broad-based disc bulging, are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  Gilbert.


ORDER

Service connection for a chronic back disability, including facet arthropathy at L4-5 and L5-S1, and broad-based disc bulging, is granted.


REMAND

Left Lower Leg and Left Knee

The most recent VA examination for the left lower leg and left knee disabilities was conducted in January 2009.  During his February 2016 Board hearing, the Veteran testified that he recently began to experience "new" pain at the incision site of his left lower leg disability.  See Board hearing transcript at pages 2-3.  He reported a constant loss of feeling and had a pins and needles feeling in his foot.  Id. at 6.  
Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The January 2009 VA examiner reported limitation of motion with pain in the Veteran's left knee (2/13/09 VBMS VA Examination, p. 2).  The examiner did not report the additional functional limitation in degrees due to flare-ups or pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain). 

Further, the January 2009 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the January 2009 prior examination.



Records

There are relevant private medical records that should be obtained prior to Board consideration of the Veteran's claims.  During his Board hearing, he reported receiving medical treatment for his left lower extremity disabilities from Dr. M.C. at SportsMed in Huntsville since 2010 or 2011 and his family physician, Dr. B.C..  See Board hearing transcript at pages 3-4, 16-18.  Other than Dr. M.C.'s July 2011 statement and the June 2011 MRI report, records of the Veteran's treatment are not in the file.  

The Veteran reported receiving physical therapy at the Community Based Outpatient Clinic (CBOC) in Madison and, in 2009, at the TOC Ortho Center in Huntsville.  Id. at 15.  He also mentioned treatment by Dr. R.  Id. at 19.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  Efforts should be made to obtain records of the private medical treatment identified by the Veteran.

Records of the Veteran's treatment at the Birmingham VAMC and Madison CBOC since September 2009 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the VAMC Birmingham and Madison CBOC since September 2009.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment by Drs. M.C. at SportsMed in Huntsville, B.C., his family physician, and Dr. R, and at TOC Ortho Center Huntsville.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. After completing the development requested above, schedule the Veteran for new VA examinations of all orthopedic and neurologic manifestations of his left lower leg compartment syndrome and left knee status post ACL reconstruction disabilities, to include any neurologic pathology due to the left lower leg compartment syndrome.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner.  

This should include an examination to determine all neurologic abnormalities that result from the Veteran's left lower extremity  disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in January 2009.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the left knee or left lower leg compartment syndrome disabilities.  The severity of any associated disability, including that of the left lower extremity, should be noted.

g. Specifically, as to the Left Lower Extremity Compartment Syndrome:

i. Describe the size and shape of any scar(s), to include whether there is underlying soft tissue damage or whether the scar is unstable, painful, or causes any limitation of function or other indirect sequelae.  If the examiner determines that the scar(s) found on examination result(s) in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part. 

ii. The examiner should also comment as to whether the disability associated with muscle group XI would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

iii. The examiner should document whether the Veteran has any cellulitis as a residual of the in-service injury.  At a minimum, the examiner must discuss the presence (including frequency and extent), or absence, of edema, subcutaneous induration, stasis pigmentation, eczema, ulceration, and pain at rest.

h. Reasons for all opinions should be provided.

i. The examiner should provide a full description of the effects the left lower leg and left knee disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2008), if any. 

j. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


